Citation Nr: 1110726	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity from May 25, 2004 to March 10, 2010.       

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity on and after March 11, 2010.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity from May 25, 2004 to March 10, 2010.       

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity on and after March 11, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, in which the RO granted service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  The RO assigned a 10 percent disability rating for each extremity, effective from May 25, 2004.  The Veteran disagreed with the ratings assigned to the aforementioned disabilities in July 2005.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected a timely appeal on these claims in February 2006.             

The Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., in November 2009, for additional development.

By a November 2010 rating action, the RO increased the disability ratings for the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, from 10 percent to 20 percent disabling, effective from March 11, 2010 (the date of a VA examination which showed increased symptoms for the aforementioned disabilities).  Because the RO assigned "staged" ratings to the aforementioned disabilities, the Board has characterized issues on appeal as styled on the first page of this decision.  See Fenderson, supra.  



As explained further below, the criteria for an initial rating of 20 percent for peripheral neuropathy of the right lower extremity, from May 25, 2004 to March 10, 2010, have been met.  In addition, the criteria for an initial rating of 20 percent for peripheral neuropathy of the left lower extremity, from May 25, 2004 to March 10, 2010, have been met.  

In light of the above, the remaining issues on appeal are entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, and entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  With respect to the remaining issues, the Board finds that the RO failed to comply with the November 2009 Remand directive, and therefore the Board unfortunately must again remand the claims on appeal for full compliance with its order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Thus, the appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  From May 25, 2004 to March 10, 2010, the Veteran's service-connected peripheral neuropathy of the right lower extremity was manifested by moderate neurologic deficit, including reflexes that were 1+ in the knees and ankles, and numbness of the foot and toes.    

2.  From May 25, 2004 to March 10, 2010, the Veteran's service-connected peripheral neuropathy of the left lower extremity was manifested by moderate neurologic deficit, including reflexes that were 1+ in the knees and ankles, and numbness of the foot and toes.   





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for peripheral neuropathy of the right lower extremity, from May 25, 2004 to March 10, 2010, have been met.  38 U.S.C.A. §§ 1155. 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8620, 8520, 8521 (2010).    

2.  The criteria for an initial rating of 20 percent for peripheral neuropathy of the left lower extremity, from May 25, 2004 to March 10, 2010, have been met.  38 U.S.C.A. §§ 1155. 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8620, 8520, 8521 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims. VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

As the disposition herein reached is favorable to the Veteran to the extent indicated, the need to discuss VA's efforts to comply with the VCAA, its implementing regulations, and the interpretive jurisprudence, is at this juncture obviated.





II.  Factual Background

In a private medical statement from F.B., M.D., dated in November 2002, Dr. B. stated that he had evaluated the Veteran on several occasions.  The Veteran had complaints of severe pain in his feet, specifically from his mid foot to the tips of his toes.  Upon physical examination, the Veteran had decreased touch, pinprick, and vibration from the mid foot to his toes, with touch and pinprick being decreased to his ankle.  In regard to an impression, Dr. B. stated that the Veteran had a pain syndrome which most likely represented peripheral neuropathy.   

In a private medical statement from D.R., D.P.M., dated in November 2004, Dr. R. stated that the Veteran had diabetes mellitus.  Dr. R. further noted that the Veteran had peripheral neuropathies that were secondary to his diabetes mellitus.  

By an October 2004 rating action, the RO granted service connection for diabetes mellitus, type II, associated with herbicide exposure, effective from May 25, 2004.  

In December 2004, the Veteran underwent a VA examination.  At that time, he stated that he had problems with his forefeet including pain, burning sensations, tingling, numbness, and cold feeling.  Upon the physical examination of his extremities, there were absent reflexes and absence of monofilament testing in the forefeet.  There were good peripheral pulses in the dorsalis pedis and posterior tibialis.  The pertinent diagnosis was peripheral neuropathy of the lower extremities documented by loss of reflexes and loss of monofilament testing.  According to the examiner, the peripheral neuropathy was at least as likely as not secondary to the diabetes mellitus.    

By a May 2005 rating action, the RO granted service connection for peripheral neuropathy of the right lower extremity, as secondary to the service-connected diabetes mellitus, and assigned a 10 percent disability rating under Diagnostic Code 8620, effective from May 25, 2004.  The RO also granted service connection for peripheral neuropathy of the left lower extremity, as secondary to the service-connected diabetes mellitus, and assigned a 10 percent disability rating under Diagnostic Code 8620, effective from May 25, 2004. 

In December 2004, the Veteran underwent a VA-contact examination conducted by QTC Services.  At that time, he stated that he had tingling and numbness in his feet.  He noted that he also had pain and abnormal sensation in his feet.  Upon neurological examination of the lower extremities, motor function was within normal limits.  Sensory function was abnormal with findings of burning, tingling, and numbness of the feet.  The right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The diagnosis was peripheral neuropathy of the lower extremities.           

The Veteran underwent a VA examination on March 11, 2010.  At that time, he stated that he had numbness and burning type pain in his feet.  Upon physical examination, reflexes were +1 in the knees, and trace in the ankles.  Sensory testing revealed slightly decreased pin sensation distally from his ankles.  Vibratory sense was preserved throughout although slightly decreased in his toes.  Position sense in his right large toe was intact and slightly decreased on the left.  The Veteran's gait was intact.  The pertinent diagnosis was peripheral neuropathy.  According to the examiner, the Veteran's complaints were numbness and burning discomfort in his feet.  

By a November 2010 rating action, the RO increased the disability ratings for the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, from 10 percent to 20 percent disabling, effective from March 11, 2010, the date of the VA examination which showed increased symptoms for the aforementioned disabilities.  The RO indicated that the current March 2010 VA examination showed an increased in the Veteran's symptoms, to include reflexes that were 1+ in the knees and ankles, sensory testing which revealed slightly decreased pin sensation distally from the ankles, and slightly decreased vibratory senses in his toes. 




III.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the VA's Schedule for Rating Disabilities, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As the Veteran has taken issue with the initial ratings assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 119.  As explained further below, the Board finds that the criteria for an initial rating of 20 percent for peripheral neuropathy of the right lower extremity, from May 25, 2004 to March 10, 2010, have been met.  In addition, the Board also finds that the criteria for an initial rating of 20 percent for peripheral neuropathy of the left lower extremity, from May 25, 2004 to March 10, 2010, have been met.  Thus, as a result of the decision herein, the Veteran is in receipt of 20 percent ratings for peripheral neuropathy of each lower extremity, effective the date of the award of service connection.  In regard to the remaining issues on appeal, which are entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, and entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, these issues are remanded to the RO for additional development.   

In this case, the RO has evaluated the Veteran's peripheral neuropathy of the lower extremities under Diagnostic Code 8520 (paralysis of the sciatic nerve).  That code provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

In addition, although the RO referred solely to Diagnostic Code 8520, as a result of consistent findings of numbness of the feet, the Board has also considered 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010), because its criteria includes anesthesia covering the entire dorsum of the foot and toes.  Specifically, Diagnostic Code 8521 provides 10, 20, and 30 percent ratings for mild, moderate, and severe incomplete paralysis of the external popliteal nerve (common peroneal), and a 40 percent rating for complete paralysis demonstrated by foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  The Board notes that the medical evidence does not specifically state which nerves are affected by the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities.   

As previously stated, in the November 2010 rating action, the RO increased the disability ratings for the Veteran's service-connected peripheral neuropath of the right lower extremity and peripheral neuropathy of the left lower extremity, from 10 to 20 percent disabling, effective from March 11, 2010, the date of the VA examination which showed increased symptoms for the aforementioned disabilities.  The RO based its decision on the findings from the March 2010 VA examination, which included reflexes that were 1+ in the knees and ankles, sensory testing which revealed slightly decreased pin sensation distally from the ankles, and slightly decreased vibratory senses in his toes.  However, the Board observes that the aforementioned symptomatology is shown throughout the appeal.  In the December 2004 VA (QTC) examination, sensory function was abnormal with findings of burning, tingling, and numbness of the feet.  In addition, bilateral reflexes of the lower extremities revealed knee jerk 1+ and ankle jerk 1+.  Moreover, in the December 2004 VA examination report, the Veteran was diagnosed with peripheral neuropathy of the lower extremities documented by loss of reflexes and loss of monofilament testing.  Furthermore, in a private medical statement from Dr. F., dated in November 2002, Dr. F. stated that the Veteran had decreased touch, pinprick, and vibration from the mid foot to his toes, with touch and pinprick being decreased to his ankle.    

In light of the above, the Board finds that during the period of time from May 25, 2004 to March 10, 2010, the Veteran's service-connected peripheral neuropathy of the right lower extremity was manifested by moderate neurologic deficit, including reflexes that were 1+ in the knees and ankles, and numbness of the foot and toes.  Thus, an initial rating to 20 percent under Diagnostic Codes 8520 and 8521 is warranted for peripheral neuropathy of the right lower extremity during the aforementioned time period.  In addition, the Board also finds that during the period of time from May 25, 2004 to March 10, 2010, the Veteran's service-connected peripheral neuropathy of the left lower extremity was manifested by moderate neurologic deficit, including reflexes that were 1+ in the knees and ankles, and numbness of the foot and toes.  Therefore, an initial rating to 20 percent under Diagnostic Codes 8520 and 8521 is warranted for peripheral neuropathy of the left lower extremity during the aforementioned time period.  






ORDER

Entitlement to an initial rating of 20 percent for peripheral neuropathy of the right lower extremity, from May 25, 2004 to March 10, 2010, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 20 percent for peripheral neuropathy of the left lower extremity, from May 25, 2004 to March 10, 2010, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

In November 2009, the Board remanded this case.  The Board directed the RO to make arrangements for the Veteran to be afforded a VA neurological examination to determine the current severity of his service-connected peripheral neuropathy of the right and left lower extremities.  In this regard, following the physical examination, the examiner was requested to describe the extent to which the peripheral neuropathy of each lower extremity was manifested by paralysis, and if so, whether such paralysis was complete or incomplete.  If it was incomplete, the examiner was requested to characterize the paralysis as either severe with marked muscular atrophy, moderately severe, moderate, or mild.     

Pursuant to the November 2009 Board remand, the Veteran underwent a VA examination in March 2010.  Upon physical examination, there was no evidence of atrophy or fasciculations.  The pertinent diagnosis was peripheral neuropathy.  

Upon a review of the March 2010 VA examination report , although the examiner noted that there was no atrophy, the examiner did not answer the pertinent question of whether the Veteran's peripheral neuropathy of each lower extremity was manifested by paralysis, and if so, whether such paralysis was complete or incomplete.  Therefore, it is the Board's determination that the RO has not complied with the instructions from the November 2009 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The United States Court of Appeals for Veterans Claims (Court) has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA neurological examination to determine the current severity of his peripheral neuropathy of the right and left lower extremities.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

With respect to evaluating peripheral neuropathy of the lower extremities under Diagnostic Code 8520 (paralysis of the sciatic nerve), the examiner should describe the extent to which this disability of each lower extremity is manifested by paralysis, and if so, whether such paralysis is complete (i.e., the foot dangles and drops, with no active movement possible of muscles below the knee, and/or flexion of the knee is weakened or lost), or incomplete.  If it is incomplete, the examiner should characterize the paralysis as either severe with marked muscular atrophy, moderately severe, moderate, or mild.

With respect to evaluating peripheral neuropathy of the lower extremities under Diagnostic Code 8521 (paralysis of the external popliteal nerve (common peroneal)), the examiner should describe the extent to which this disability of each lower extremity is manifested by paralysis, and if so, whether such paralysis is complete (i.e., the foot drops and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes), or incomplete.  If it is incomplete, the examiner should characterize the paralysis as either severe, moderate, or mild.

To the extent possible, the examiner should distinguish symptoms of service- connected peripheral neuropathy of each lower extremity from those due to nonservice-connected conditions.  If it is not possible or feasible to make this differentiation, the examiner should expressly indicate this and explain why this cannot be done.  The examiner must explain the rationale for all opinions given.

2.  The RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.











The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


